— Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mclnerney, J.), rendered February 9, 1989, convicting him of criminal possession of stolen property in the fourth degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress physical evidence and statements made by him to law enforcement officials.
*753Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, by entering a plea of guilty prior to any ruling on those branches of his omnibus motion which were to suppress physical evidence and statements, he has waived the issue of the propriety of the court’s subsequent suppression ruling (see, People v Fernandez, 67 NY2d 686; People v Aponte, 180 AD2d 910; People v Carty, 173 AD2d 900; People v Newman, 165 AD2d 745; People v Middleton, 163 AD2d 615; cf., People v Lewis, 140 AD2d 630).
Having failed to move prior to the imposition of sentence to withdraw his plea, the defendant has not preserved his instant challenge to the sufficiency of the plea allocution for appellate review (see, People v Pellegrino, 60 NY2d 636). In any event, the record reveals that the defendant’s plea of guilty was neither improvident nor baseless and was knowingly, voluntarily and intelligently made (see, People v Harris, 61 NY2d 9).
We have examined the defendant’s remaining contention that he was deprived of the effective assistance of counsel and find it to be without merit. Bracken, J. P., Harwood, Miller and Copertino, JJ., concur.